 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

Dated as of May 29, 2003

 

among

 

CYTRX CORPORATION

 

and

 

THE PURCHASERS LISTED ON EXHIBIT A

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE I

  

Purchase and Sale of Common Stock and Warrants

  

1

Section 1.1  

  

Purchase and Sale of Common Stock and Warrants

  

1

Section 1.2  

  

Purchase Price and Closing

  

1

Section 1.3  

  

Warrants

  

1

Section 1.4  

  

Warrant Shares

  

2

ARTICLE II

  

Representations and Warranties

  

2

Section 2.1  

  

Representations and Warranties of the Company

  

2

Section 2.2  

  

Representations and Warranties of the Purchasers

  

12

ARTICLE III

  

Covenants

  

14

Section 3.1  

  

Securities Compliance

  

14

Section 3.2  

  

Registration and Listing

  

14

Section 3.3  

  

Inspection Rights

  

15

Section 3.4  

  

Compliance with Laws

  

15

Section 3.5  

  

Keeping of Records and Books of Account

  

15

Section 3.6  

  

Reporting Requirements

  

15

Section 3.7  

  

Other Agreements

  

16

Section 3.8  

  

Subsequent Financings; Right of First Refusal

  

16

Section 3.9  

  

Reservation of Shares

  

16

Section 3.10

  

Non-public Information

  

16

Section 3.11

  

No Shorting of Stock

  

16

Section 3.12

  

Subsequent Financings

  

17

ARTICLE IV

  

Conditions

  

17

Section 4.1  

  

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Shares and Warrants

  

17

Section 4.2  

  

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares and Warrants

  

18

ARTICLE V

  

Certificate Legend

  

19

Section 5.1  

  

Legend

  

19

ARTICLE VI

  

Termination

  

20

Section 6.1  

  

Termination by Mutual Consent.

  

20

Section 6.2  

  

Effect of Termination

  

20

ARTICLE VII

  

Indemnification

  

21

 

 

-i-



--------------------------------------------------------------------------------

 

Table of contents

(continued)

 

         

Page

--------------------------------------------------------------------------------

Section 7.1  

  

General Indemnity

  

21

Section 7.2  

  

Indemnification Procedure

  

21

ARTICLE VIII

  

Miscellaneous

  

22

Section 8.1  

  

Fees and Expenses

  

22

Section 8.2  

  

Specific Enforcement; Consent to Jurisdiction.

  

22

Section 8.3  

  

Entire Agreement; Amendment

  

23

Section 8.4  

  

Notices

  

23

Section 8.5  

  

Waivers

  

24

Section 8.6  

  

Headings

  

24

Section 8.7  

  

Successors and Assigns

  

24

Section 8.8  

  

No Third Party Beneficiaries

  

24

Section 8.9  

  

Governing Law

  

25

Section 8.10

  

Survival

  

25

Section 8.11

  

Counterparts

  

25

Section 8.12

  

Publicity

  

25

Section 8.13

  

Severability

  

25

Section 8.14

  

Further Assurances

  

25

Section 8.15

  

Independent Nature of Purchasers’ Obligations and Rights

  

25

 

 

-ii-



--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT this (“Agreement”), dated as of May 29, 2003,
by and among CytRx Corporation, a Delaware corporation (the “Company”), and the
entities listed on Exhibit A hereto (each, a “Purchaser” and collectively, the
“Purchasers”), for the purchase and sale by the Purchasers of shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), and
warrants to purchase shares of Common Stock.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Purchase and Sale of Common Stock and Warrants

 

Section 1.1 Purchase and Sale of Common Stock and Warrants. Upon the following
terms and conditions, the Company shall issue and sell to the Purchasers, and
each Purchaser shall, severally but not jointly, purchase from the Company that
number of shares of Common Stock (the “Shares”) and warrants to purchase shares
of Common Stock equal to 25% of the number of Shares to be purchased by such
Purchaser, in substantially the form attached hereto as Exhibit B (the
“Warrants”), in each case, set forth opposite such Purchaser’s name on Exhibit A
hereto at a price per Share and related Warrants of $1.85 for an aggregate
purchase price to the Company from all Purchasers of $5,440,000 (the “Purchase
Price”). The Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), including Regulation D (“Regulation D”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder.

 

Section 1.2 Purchase Price and Closing. The Company agrees to issue and sell to
the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the number of
Shares and Warrants set forth opposite their respective names on Exhibit A. The
closing of the purchase and sale of the Shares and Warrants to be acquired by
the Purchasers from the Company under this Agreement shall take place at the
offices of the Company located at 11726 San Vicente Boulevard, Suite 650, Los
Angeles, California 90049 (the “Closing”) at 10:00 a.m., Pacific Time (i) on or
before May 29, 2003, provided, that all of the conditions set forth in Article
IV hereof and applicable to the Closing shall have been fulfilled or waived in
accordance herewith, or (ii) at such other time and place or on such date as the
Purchasers and the Company may agree upon (the “Closing Date”). The entire
Purchase Price shall be paid by the Purchasers in cash, by wire transfer or in
readily available funds.

 

Section 1.3 Warrants. At the Closing, the Company shall issue to each Purchaser
such number of Warrants to purchase shares of Common Stock as is set forth
opposite



--------------------------------------------------------------------------------

 

such Purchaser’s name on Exhibit A hereto. The Warrants shall be exercisable for
five (5) years from the date of issuance and shall have an exercise price equal
to the closing bid price of the Common Stock on Nasdaq (as reported by Bloomberg
Financial Service) on the last trading day prior to the Closing Date.

 

Section 1.4 Warrant Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock equal to the aggregate number of shares of Common Stock
necessary to effect the exercise of the Warrants. Any shares of Common Stock
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares”. The Shares, the Warrants and the Warrant
Shares are sometimes collectively referred to herein as the “Securities”.

 

ARTICLE II

 

Representations and Warranties

 

Section 2.1 Representations and Warranties of the Company. In order to induce
the Purchasers to enter into this Agreement and to purchase the Shares and the
Warrants, the Company hereby makes the following representations and warranties
to the Purchasers:

 

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or own
securities of any kind in any other entity, except as set forth on Schedule
2.1(g) hereto. The Company and each such Subsidiary is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any adverse effect on the business, operations, properties, prospects or
financial condition of the Company or its Subsidiaries and which is material to
such entity or other entities controlling or controlled by such entity or which
is likely to materially hinder the performance by the Company of its material
obligations hereunder and under the other Transaction Documents (as defined in
Section 2.1(b) hereof).

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement, the Warrants, and the other agreements and documents contemplated
hereby and thereby and executed by the Company or to which the Company is party
(collectively, the “Transaction Documents”), and to issue and sell the Shares
and the Warrants in accordance with the terms hereof. The execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action, and, except as set forth in
Schedule 2.1(b), no further consent or authorization of the Company, its Board
of Directors or its

 

-2-



--------------------------------------------------------------------------------

 

stockholders is required. This Agreement has been duly executed and delivered by
the Company. The other Transaction Documents will have been duly executed and
delivered by the Company at the Closing. Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of May 27, 2003 are set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Company’s Common
Stock and any other security of the Company have been duly and validly
authorized. Except as set forth on Schedule 2.1(c) hereto, no shares of Common
Stock or any other security of the Company are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company. Furthermore, except as set forth on Schedule 2.1(c) hereto, there are
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities or
as provided on Schedule 2.1(c) hereto, the Company is not a party to or bound by
any agreement or understanding granting registration or anti-dilution rights to
any person with respect to any of its equity or debt securities. Except as set
forth on Schedule 2.1(c), the Company is not a party to, and it has no knowledge
of, any agreement or understanding restricting the voting or transfer of any
shares of the capital stock of the Company. Except as set forth on Schedule
2.1(c) hereto, the offer and sale of all capital stock, convertible securities,
rights, warrants, or options of the Company issued prior to the Closing complied
with all applicable federal and state securities laws, and no holder of such
securities has a right of rescission or claim for damages with respect thereto
which could have a Material Adverse Effect. The Company has furnished or made
available to the Purchasers true and correct copies of the Company’s Certificate
of Incorporation as in effect on the date hereof (the “Certificate”), and the
Company’s Bylaws as in effect on the date hereof (the “Bylaws”).

 

(d) Issuance of Securities. The Shares and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind and the holders
shall be entitled to all rights accorded to a holder of Common Stock. When the
Warrant Shares are issued and paid for in accordance with the terms of this
Agreement and as set forth in the Warrants, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Common Stock.

 

-3-



--------------------------------------------------------------------------------

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Certificate or Bylaws or any Subsidiary’s comparable charter documents, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries’ respective properties
or assets are bound, (iii) create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature on any property or asset of the Company or
any of its Subsidiaries under any agreement or any commitment to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or by which any of their respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except, in all cases other than violations
pursuant to clauses (i) or (iv) (with respect to federal and state securities
laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company and its
Subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Shares, the
Warrants or the Warrant Shares in accordance with the terms hereof or thereof
(other than any filings which may be required to be made by the Company with the
Securities and Exchange Commission (the “Commission”) and/or the NASD prior to
or subsequent to the Closing, or state securities administrators subsequent to
the Closing, or any registration statement which may be filed pursuant hereto or
thereto).

 

(f) Commission Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and, except as disclosed on Schedule 2.1(f)
hereto, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Exchange Act, including material filed
pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing,
including filings incorporated by reference therein, being referred to herein as
the “Commission Documents”). The Company has delivered or made available to the
Purchasers true and complete copies of the Commission Documents filed with the
Commission since December 31, 2000. The Company has not provided to the
Purchasers any material non-public information or other information which,
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company but which has not been so disclosed, other than with
respect to the transactions contemplated by this Agreement. At the time of its
filing, the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2003 (the “Form 10-Q”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations

 

-4-



--------------------------------------------------------------------------------

 

of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and the Form 10-Q did
not contain any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. At the time of its filing, the Company’s Annual Report on Form
10-K/A for the fiscal year ended December 31, 2002 (the “Form 10-K”) complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder and other federal,
state and local laws, rules and regulations applicable to such documents, and,
at the time of its filing, the Form 10-K did not contain any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the Commission
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the Notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence except as set forth on Schedule 2.1(g) hereto. Neither
the Company nor any Subsidiary is party to, nor has any knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of any Subsidiary.

 

(h) No Material Adverse Change. Since March 31, 2003, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(h) hereto.

 

-5-



--------------------------------------------------------------------------------

 

(i) No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(i) hereto,
neither the Company nor any of its Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those set
forth on the balance sheet included in the Form 10-Q or incurred in the ordinary
course of the Company’s or its Subsidiaries respective businesses since March
31, 2003, and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect on the Company or its Subsidiaries.

 

(j) No Undisclosed Events or Circumstances. Since March 31, 2003, except as
disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) any
indebtedness for borrowed money in excess of $100,000, (B) any obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business) in excess of $100,000, (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) any obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) any indebtedness in excess of
$100,000 created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease with a present value in excess of $100,000, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; and (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.
Except as disclosed on Schedule 2.1(k), neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.

 

-6-



--------------------------------------------------------------------------------

 

(l) Title to Assets. Each of the Company and the Subsidiaries has good and
marketable title to all of its real and personal property, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances of
any nature whatsoever, except for those indicated on Schedule 2.1(l) hereto or
such that, individually or in the aggregate, do not have a Material Adverse
Effect. All said leases of the Company and each of its Subsidiaries are valid
and subsisting and in full force and effect.

 

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, would have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or any Subsidiary in
their capacities as such, which individually, or in the aggregate, would have a
Material Adverse Effect.

 

(n) Compliance with Law. The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Commission Documents or on Schedule 2.1(n) hereto or such that,
individually or in the aggregate, the noncompliance therewith would not have a
Material Adverse Effect. The Company and each of its Subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(o) Taxes. Except as set forth on Schedule 2.1(o) hereto, the Company and each
of the Subsidiaries has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the Subsidiaries for all current taxes and other charges to
which the Company or any Subsidiary is subject and which are not currently due
and payable. Except as disclosed on Schedule 2.1(o) hereto, none of the federal
income tax returns of the Company or any Subsidiary have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.

 

(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the Company has
not employed any broker or finder or incurred any liability for any brokerage or
investment

 

-7-



--------------------------------------------------------------------------------

 

banking fees, commissions, finders’ structuring fees, financial advisory fees or
other similar fees in connection with the Transaction Documents.

 

(q) Disclosure. To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchasers by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

 

(r) Intellectual Property. Schedule 2.1(r) contains a complete and correct list
of all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing (collectively, the “Proprietary Rights”), held by the Company or any
of its Subsidiaries. The Company and each of the Subsidiaries owns or possesses
all the Proprietary Rights, which are necessary for the conduct of its business
as now conducted without any conflict with the rights of others. As of the date
of this Agreement, neither the Company nor any of its Subsidiaries has received
any written notice that any Proprietary Rights have been declared unenforceable
or otherwise invalid by any court or governmental agency. As of the date of this
Agreement, there is, to the knowledge of the Company, no material existing
infringement, misuse or misappropriation of any Proprietary Rights by others.
From March 31, 2003 to the date of this Agreement, neither the Company nor any
of its Subsidiaries has received any written notice alleging that the operation
of the business of the Company or any of its Subsidiaries infringes in any
material respect upon the intellectual property rights of others.

 

(s) Environmental Compliance. Except as disclosed on Schedule 2.1(s) hereto, the
Company and each of its Subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws. Schedule 2.1(s) hereto
sets forth all material permits, licenses and other authorizations issued under
any Environmental Laws to the Company or its Subsidiaries. “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. Except as set
forth on Schedule 2.1(s) hereto, the Company has all necessary governmental
approvals required under all Environmental Laws and used in its business or in
the business of any of its Subsidiaries, except for such instances as would not
individually or in the aggregate have a Material Adverse Effect. The Company and
each of its Subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws. Except for such instances as

 

-8-



--------------------------------------------------------------------------------

 

would not individually or in the aggregate have a Material Adverse Effect, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or may violate any Environmental Law after the Closing or that may
give rise to any Environmental Liabilities, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including, without
limitation, underground storage tanks), disposal, transport or handling, or the
emission, discharge, release or threatened release of any hazardous substance.
“Environmental Liabilities” means all liabilities of a person (whether such
liabilities are owed by such person to governmental authorities, third parties
or otherwise) whether currently in existence or arising hereafter which arise
under or relate to any Environmental Law.

 

(t) Books and Records; Internal Accounting Controls. The books, records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company and each of its Subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company’s board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

 

(u) Material Agreements. Except for the Transaction Documents or as set forth on
Schedule 2.1(u) hereto, or those that are included as exhibits to the Commission
Documents, neither the Company nor any Subsidiary is a party to any written or
oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
(collectively, “Material Agreements”) if the Company or any Subsidiary were
registering securities under the Securities Act. The Company and each of its
Subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and, to the best of the Company’s knowledge, are not in
default under any Material Agreement now in effect, the result of which could
cause a Material Adverse Effect. No written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement of the Company or of any
Subsidiary limits or shall limit the payment of dividends on its Common Stock.

 

(v) Transactions with Affiliates. Except as set forth on Schedule 2.1(v) hereto,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company, any Subsidiary or any of their respective customers or
suppliers, on the one hand, and (b) on the other hand, any officer, employee,
consultant or director of the Company, or any of its Subsidiaries, or any person
owning any capital stock of the Company or any Subsidiary or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any

 

-9-



--------------------------------------------------------------------------------

 

corporation or other entity controlled by such officer, employee, consultant,
director or stockholder.

 

(w) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares, the Warrants and the Warrant Shares hereunder.
Neither the Company nor anyone acting on its behalf, directly or indirectly, has
or will sell, offer to sell or solicit offers to buy any of the Securities, or
similar securities to, or solicit offers with respect thereto from, or enter
into any preliminary conversations or negotiations relating thereto with, any
person, or has taken or will take any action so as to bring the issuance and
sale of any of the Securities under the registration provisions of the
Securities Act and applicable state securities laws. Neither the Company nor any
of its affiliates, nor any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.

 

(x) Governmental Approvals. Except as set forth on Schedule 2.1(x) hereto, and
except for the filing of any notice prior or subsequent to the Closing that may
be required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Shares and the Warrants, or for the performance by
the Company of its obligations under the Transaction Documents.

 

(y) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. Except as
set forth in the Commission Documents or on Schedule 2.1(y) hereto, neither the
Company nor any Subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary. Since March 31, 2003, no
officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, could have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.

 

(z) Absence of Certain Developments. Except as set forth in the Commission
Documents or on Schedule 2.1(z) hereto, since March 31, 2003, neither the
Company nor any Subsidiary has:

 

(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;

 

(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the

 

-10-



--------------------------------------------------------------------------------

 

ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the Company’s or
such Subsidiary’s business;

 

(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

 

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

 

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;

 

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except in the ordinary course of business or to the Purchasers or their
representatives;

 

(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

 

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

 

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $25,000;

 

(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;

 

(xi) made charitable contributions or pledges in excess of $25,000;

 

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

 

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;

 

(xiv) effected any two or more events of the foregoing kind which in the
aggregate would cause a Material Adverse Effect; or

 

-11-



--------------------------------------------------------------------------------

 

(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

 

(aa) Use of Proceeds. Except as set forth on Schedule 2.1(aa), the proceeds from
the sale of the Shares and the Warrants will be used by the Company for working
capital purposes and, except as set forth on Schedule 2.1(aa), shall not be used
to repay any outstanding Indebtedness or any loans to any officer, director,
affiliate or insider of the Company.

 

(bb) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon Closing will not be, an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

(cc) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would cause a Material Adverse Effect. The execution and delivery of
this Agreement and the issue and sale of the Shares and the Warrants will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”); provided
that, if any Purchaser, or any person or entity that owns a beneficial interest
in any Purchaser, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(cc), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.

 

(dd) Delisting Notification. The Company has not received a delisting
notification from the NASDAQ Stock Market that has not been rescinded, and, to
its knowledge, there are no existing facts or circumstances that could give rise
to the delisting of the Common Stock from the NASDAQ Stock Market.

 

(ee) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof, except
where such noncompliance would not have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:

 

-12-



--------------------------------------------------------------------------------

 

(a) Organization and Standing of the Purchasers. If such Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

(b) Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by such Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser. The other Transaction
Documents constitute, or shall constitute when executed and delivered, valid and
binding obligations of such Purchaser enforceable against such Purchaser in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 

(c) Acquisition for Investment. Such Purchaser is purchasing the Shares and
acquiring the Warrants solely for its own account for the purpose of investment
and not with a view to or for sale in connection with the distribution thereof.
Such Purchaser does not have a present intention to sell any of the Securities,
nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of any of the Securities to or through any person or
entity; provided, however, that by making the representations herein and subject
to Section 2.2(e) below, such Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
pledge any of the Securities for margin purposes and/or to dispose of any of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition. Such Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities, and (iii) has been given full access to such records of the
Company and the Subsidiaries and to the officers of the Company and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.

 

(d) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that it
is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

 

(e) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the

 

-13-



--------------------------------------------------------------------------------

 

representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of such Purchaser to acquire the Securities. Such
Purchaser understands that no United States federal or state agency or any
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities.

 

(f) Opportunities for Additional Information. Such Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

 

(g) No General Solicitation. Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

 

(h) Accredited Investor. Such Purchaser is an accredited investor (as defined in
Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Purchaser acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.

 

ARTICLE III

 

Covenants

 

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

 

Section 3.1 Securities Compliance. The Company shall notify the Commission, in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.

 

Section 3.2 Registration and Listing. The Company will cause its Common Stock to
continue to be registered under Section 12(b) or 12(g) of the Exchange Act, will
comply in all respects with its reporting and filing obligations under the
Exchange Act, will comply with all requirements related to any registration
statement filed pursuant to this Agreement, and will not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as

 

-14-



--------------------------------------------------------------------------------

 

permitted herein. The Company shall use its commercially reasonable best efforts
to continue the quotation of its Common Stock on the NASDAQ Stock Market or any
successor market. The Company will promptly file the “Listing Application” for,
or in connection with, the issuance and delivery of the Shares, the Warrants and
the Warrant Shares.

 

Section 3.3 Inspection Rights. In the event the Registration Statement (as
defined in the Registration Rights Agreement) is not effective or has been
suspended, the Company shall, subject to Section 3.9, permit, during normal
business hours and upon reasonable request and reasonable notice, a Purchaser or
any employees, agents or representatives thereof, so long as a Purchaser shall
be obligated hereunder to purchase the Shares or shall beneficially own the
Shares, or shall own Warrant Shares or the Warrants which, in the aggregate,
represent more than two percent (2%) of the total combined voting power of all
voting securities then outstanding, to examine and make reasonable copies of and
extracts from the records and books of account of, and visit and inspect, during
the term of the Warrants, the properties, assets, operations and business of the
Company and any Subsidiary, and to discuss the affairs, finances and accounts of
the Company and any Subsidiary with any of its officers, consultants, directors,
and key employees.

 

Section 3.4 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
the noncompliance with which could have a Material Adverse Effect.

 

Section 3.5 Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

 

Section 3.6 Reporting Requirements. The Company shall furnish two (2) copies of
the following to each Purchaser in a timely manner so long as that Purchaser
shall be obligated hereunder to purchase the Shares or shall beneficially own
the Shares or Warrants, or shall own Warrant Shares which, in the aggregate,
represent more than one percent (1%) of the total combined voting power of all
voting securities then outstanding:

 

(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
available, and in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of the Company, but in no event prior to the
time that such Reports are publicly filed with the Commission or otherwise made
publicly available;

 

(b) Annual Reports filed with the Commission on Form 10-K as soon as available,
and in any event within ninety (90) days after the end of each fiscal year of
the Company, but in no event prior to the time that such Reports are publicly
filed with the Commission or otherwise made publicly available; and

 

(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of

 

-15-



--------------------------------------------------------------------------------

 

Common Stock, contemporaneously with the delivery of such notices or information
to such holders of Common Stock.

 

Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any Subsidiary to perform under any Transaction Document.

 

Section 3.8 Reservation of Shares. So long as the Warrants remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, the maximum number of shares of Common
Stock to effect the exercise of the Warrants.

 

Section 3.9 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the Business Day immediately following
the Closing Date, the Company shall file a Current Report on Form 8-K with the
Commission describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement, the Warrants and the Registration Rights Agreement, and the
schedules hereto and thereto in the form required by the Exchange Act (including
all attachments, the “8-K Filing”). As of the time of the filing of the 8-K
Filing with the Commission, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide any Purchaser with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing with the Company without the express written consent of
such Purchaser. Subject to the foregoing, neither the Company nor any Purchaser
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Purchaser, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith, and
(ii) as is required by applicable law and regulations, including the applicable
rules and regulations of the NASDAQ National Market or NASDAQ Small Cap Market
(provided that in the case of clause (i) above, each Purchaser shall be notified
by the Company (although the consent of such Purchaser shall not be required) in
connection with any such press release or other public disclosure prior to its
release).

 

Section 3.10 Delivery of Share Certificates. At Closing or as soon thereafter as
reasonably possible (but in any event no later than three Business Days
immediately following the Closing Date), the Company shall deliver to each
Purchaser certificates representing the Shares (in such denominations as each
Purchaser may request) acquired by such Purchaser at the Closing.

 

Section 3.11 No Shorting of Stock. From the date hereof until the Closing, no
Purchaser shall sell short (or enter into any other similar hedging transaction
with respect to) the shares of the Company’s Common Stock.

 

-16-



--------------------------------------------------------------------------------

Section 3.12 Subsequent Financings. Until such time as the Registration
Statement is effective, the Company covenants and agrees not to sell or issue,
or offer to sell or issue, any securities of the Company (whether equity, debt
or otherwise), including convertible and non-convertible securities, without the
prior written consent of Purchasers owning more than 50% of the Shares, which
consent may be granted or denied in the sole and absolute discretion of the
Purchasers; provided, however, that the foregoing covenant shall not apply to
(i) shares of Common Stock issued to strategic partners and/or in connection
with a strategic merger or acquisition, (ii) shares of Common Stock or options
to purchase shares of Common Stock issued to employees, officers, directors,
consultants and vendors in accordance with the Company’s equity incentive
policies, or (iii) the conversion or exercise of convertible or exercisable
securities issued or outstanding prior to the date hereof; provided, that, the
conversion price or exercise price shall not be reset to provide for the
issuance of additional shares of Common Stock.

 

ARTICLE IV

 

Conditions

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares and Warrants. The obligation hereunder of the Company to
close and issue and sell the Shares and the Warrants to the Purchasers on the
Closing Date is subject to the satisfaction or waiver, at or before the Closing,
of the conditions set forth below. These conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion.

 

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

 

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) Delivery of Purchase Price. The Purchase Price for the Shares and Warrants
shall have been delivered to the Company at the Closing.

 

(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are party shall have been duly executed and delivered by the
Purchasers to the Company.

 

-17-



--------------------------------------------------------------------------------

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares and Warrants. The obligation hereunder of the
Purchasers to purchase the Shares and Warrants and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Purchasers’ sole benefit and may be waived by the Purchasers at any
time in their sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement, the Warrants
and the Registration Rights Agreement shall be true and correct in all material
respects as of the Closing Date, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing Date.

 

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg Financial Markets (“Bloomberg”) shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, or quoted by
NASDAQ, nor shall a banking moratorium have been declared either by the United
States or California State authorities, nor shall there have occurred any
national or international calamity or crisis of such magnitude in its effect on
any financial market which, in each case, in the reasonable judgment of the
Purchasers, makes it impracticable or inadvisable to purchase the Shares.

 

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

 

(f) Opinion of Counsel, Etc. The Purchasers shall have received an opinion of
counsel to the Company, dated the Closing Date, in the form of Exhibit C hereto,
and such other certificates and documents as the Purchasers or their counsel
shall reasonably require incident to the Closing.

 

-18-



--------------------------------------------------------------------------------

(g) Warrants. The Company shall have delivered to the Purchasers the originally
executed Warrants (in such denominations as each Purchaser may request) being
acquired by the Purchasers at the Closing.

 

(h) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to the Purchasers (the “Resolutions”).

 

(i) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the issuance of the Shares and the exercise of the Warrants, a
number of shares of Common Stock equal to the number of Warrant Shares issuable
upon exercise of the Warrants, assuming the Warrants were granted on the Closing
Date (after giving effect to the Warrants to be issued on the Closing Date and
assuming the Warrants were fully exercisable on such date regardless of any
limitation on the timing or amount of such exercises).

 

(j) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Certificate and the Bylaws, each as in effect at the
Closing, and (iii) the authority and incumbency of the officers of the Company
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.

 

(k) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate of an executive officer of the Company, dated as
of the Closing Date, confirming the accuracy of the Company’s representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.

 

(l) Fees and Expenses. As of the Closing Date, all fees and expenses required to
be paid by the Company shall have been or authorized to be paid by the Company
as of the Closing Date.

 

(m) Registration Rights Agreement. As of the Closing Date, the parties shall
have entered into the Registration Rights Agreement in the Form of Exhibit D
attached hereto.

 

(n) Material Adverse Effect. No Material Adverse Effect shall have occurred.

 

ARTICLE V

 

Certificate Legend

 

Section 5.1 Legend. Each certificate representing the Shares, the Warrants and
the Warrant Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):

 

-19-



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR CYTRX CORPORATION SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

The Company agrees to reissue certificates representing any of the Securities,
without the legend set forth above, if at such time, prior to making any
transfer of any such Securities, such holder thereof shall give written notice
to the Company describing the manner and terms of such transfer and removal as
the Company may reasonably request. Such proposed transfer will not be effected
until: (a) the Company has notified such holder that either (i) in the opinion
of Company counsel, the registration of the Shares, the Warrants or Warrant
Shares under the Securities Act is not required in connection with such proposed
transfer, or (ii) a registration statement under the Securities Act covering
such proposed disposition has been filed by the Company with the Commission and
has become effective under the Securities Act; and (b) the Company has notified
such holder that either (i) in the opinion of Company counsel, the registration
or qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected. The Company
will use its best efforts to respond to any such notice from a holder within
three (3) Business Days. In the case of any proposed transfer under this Section
5.1, the Company will use reasonable efforts to comply with any such applicable
state securities or “blue sky” laws, but shall in no event be required, in
connection therewith, to qualify to do business in any state where it is not
then qualified or to take any action that would subject it to tax or to the
general service of process in any state where it is not then subject. The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement. Notwithstanding the foregoing, the
restrictions on transfer contained in this Section 5.1 shall not limit or
prohibit any Purchaser’s right to pledge any of the Securities for margin
purposes.

 

ARTICLE VI

 

Termination

 

Section 6.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by the mutual written consent of the Company
and the Purchasers.

 

Section 6.2 Effect of Termination. In the event of termination by the Company or
the Purchasers, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any

 

-20-



--------------------------------------------------------------------------------

 

party. If this Agreement is terminated as provided in Section 6.1 herein, this
Agreement shall become void and of no further force and effect, except for
Sections 8.1 and 8.2, and Article VII herein. Nothing in this Section 6.2 shall
be deemed to release the Company or any Purchaser from any liability for any
breach under this Agreement, or to impair the rights of the Company or such
Purchaser to compel specific performance by the other party of its obligations
under this Agreement.

 

ARTICLE VII

 

Indemnification

 

Section 7.1 General Indemnity. The Company agrees to indemnify and hold harmless
each Purchaser (and its respective directors, officers, employees, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
each Purchaser or any such person as a result of any inaccuracy in or breach of
the representations, warranties or covenants made by the Company herein. The
Purchasers severally but not jointly agree to indemnify and hold harmless the
Company and its directors, officers, employees, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as result of
any inaccuracy in or breach of the representations, warranties or covenants made
by the Purchasers herein.

 

Section 7.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VII (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VII except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect to such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by

 

-21-



--------------------------------------------------------------------------------

 

the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VII shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay all fees and expenses (including attorneys’ fees and
expenses) incurred by the Purchasers in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and the transactions contemplated thereunder up to a
maximum of $25,000, regardless of whether or not the Closing occurs (unless the
failure of the Closing to occur is a result of a breach by any Purchaser of this
Agreement, in which event the Company shall not be required to pay any of such
fees or expenses). In addition, the Company shall pay all reasonable fees and
expenses incurred by the Purchasers in connection with any amendments,
modifications or waivers of this Agreement or any of the other Transaction
Documents or incurred in connection with the enforcement of this Agreement and
any of the other Transaction Documents, following a breach by the Company of
this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees, disbursements and expenses.

 

Section 8.2 Specific Enforcement; Consent to Jurisdiction.

 

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other

 

-22-



--------------------------------------------------------------------------------

 

Transaction Documents were not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement or the other Transaction Documents and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

 

(b) The Company and each Purchaser (i) hereby irrevocably submit to the
non-exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
the Borough of Manhattan, The City of New York, for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby,
and (ii) hereby waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. The
Company and each Purchaser consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 8.2 shall affect or limit any right to serve process in any other
manner permitted by law. The Company and the Purchasers hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
the Shares, this Agreement, the Registration Rights Agreement or the Warrants,
shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party.

 

Section 8.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of at least a majority in
interest of the then-outstanding Shares, and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such amendment or waiver is sought. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Shares, as the case may be.

 

Section 8.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to

 

-23-



--------------------------------------------------------------------------------

such address, or upon actual receipt of such mailing, whichever shall first
occur. The addresses for such communications shall be:

 

If to the Company:

 

CytRx Corporation

11726 San Vicente Boulevard, Suite 650

Los Angeles, California 90049

Attention: Steven A. Kriegsman

Telecopier: (310) 826-5529

Telephone: (310) 826-5648

   

with copies (which copies

shall not constitute notice

       

to the Company) to:

 

Troy & Gould Professional Corporation

1801 Century Park East, 16th Floor

Los Angeles, California 90067-2367

Attention: Sanford J. Hillsberg

Telecopier: (310) 201-4746

Telephone: (310) 553-4441

   

If to any Purchaser:

 

At the address of such Purchaser set forth on Exhibit A to this

Agreement.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 8.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

Section 8.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 8.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. After the
Closing, the Purchasers may assign the Shares, the Warrants and their rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company.

 

Section 8.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person (other than indemnified parties, as contemplated by Article
VII).

 

-24-



--------------------------------------------------------------------------------

Section 8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

 

Section 8.10 Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 2.1(o) and 2.1(s) shall survive indefinitely
and those contained in Article II, with the exception of Sections 2.1(o) and
2.1(s), shall survive the execution and delivery hereof and the Closing until
the date two (2) years from the Closing Date, and the agreements and covenants
set forth in Articles I, III, V, VII and VIII of this Agreement shall survive
the execution and delivery hereof and the Closing hereunder.

 

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

 

Section 8.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers in accordance with Section 8.3, which consent shall
not be unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement.

 

Section 8.13 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 8.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement, the Warrants and the
Registration Rights Agreement.

 

Section 8.15 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser confirms that it

 

-25-



--------------------------------------------------------------------------------

has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

-26-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CYTRX CORPORATION

By:

 

--------------------------------------------------------------------------------

Name:

 

Steven A. Kriegsman

Title:

 

Chief Executive Officer

     

 

[Signatures of Purchasers to follow on next pages.]

 

-27-



--------------------------------------------------------------------------------

  PURCHASERS:

 

       

              By:_________________________________

 

 

 

 

 

 

 

-28-



--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF PURCHASERS

 

Names and Addresses of

Purchasers

--------------------------------------------------------------------------------

    

Number of Shares

Purchased

--------------------------------------------------------------------------------

    

Number of Warrants

Purchased

--------------------------------------------------------------------------------

    

Dollar Amount

of Investment

--------------------------------------------------------------------------------

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF WARRANT

 

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF OPINION

 

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the failure to so qualify would have a Material Adverse Effect.

 

2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the Shares,
the Warrants and the Warrant Shares. The execution, delivery and performance of
each of the Transaction Documents by the Company and the consummation by it of
the transactions contemplated thereby have been duly and validly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors is required. Each of the Transaction Documents
have been duly executed and delivered, and the Shares and the Warrants have been
duly executed, issued and delivered by the Company and each of the Transaction
Documents constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms. Neither
the Shares nor the Warrant Shares are subject to any preemptive rights under the
Certificate or the Bylaws.

 

3. The Shares have been duly authorized and, when delivered against payment in
full as provided in the Purchase Agreement, will be validly issued, fully paid
and nonassessable. The Warrant Shares, have been duly authorized and reserved
for issuance, and, when delivered upon exercise or against payment in full as
provided in the Warrants, will be validly issued, fully paid and nonassessable.

 

4. The execution, delivery and performance of and compliance with the terms of
the Transaction Documents and the issuance of the Shares, the Warrants and the
Warrant Shares do not (a) violate any provision of the Certificate or Bylaws,
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party and which is
known to us, (c) create or impose a lien, charge or encumbrance on any property
of the Company under any agreement or any commitment known to us to which the
Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (d) result in a violation of any
Federal, state, local or foreign statute, rule, regulation, order, judgment,
injunction or decree (including Federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, except, in all cases other than violations
pursuant to clauses (a) and (d) above, for such conflicts, default,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.

 

C-1



--------------------------------------------------------------------------------

 

5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required
under Federal, state or local law, rule or regulation in connection with the
valid execution, delivery and performance of the Transaction Documents, or the
offer, sale or issuance of the Shares, the Warrants or the Warrant Shares other
than filings as may be required by applicable Federal and state securities laws
and regulations and the NASD rules and regulations.

 

6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. There is no action, suit, claim,
investigation or proceeding pending, or to our knowledge, threatened, against or
involving the Company or any of its properties or assets and which, if adversely
determined, is reasonably likely to result in a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company in their capacities as such.

 

7. The offer, issuance and sale of the Shares and the Warrants, and the offer,
issuance and sale of the Warrant Shares pursuant to the Warrants, are exempt
from the registration requirements of the Securities Act of 1933, as amended.

 

C-2



--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

 

D-1



--------------------------------------------------------------------------------

 

Schedule 2.1(b)

 

None.

 

Schedule 2.1(c)

 

Preferred Shares

    

Shares Authorized

  

1,000

Shares Outstanding

  

none

Common Shares

    

Shares Authorized

  

50,000,000

Shares Outstanding

  

23,448,768

 

Securities Convertible Into Common Shares

              

Exercise Price

--------------------------------------------------------------------------------

  

No. Shares

--------------------------------------------------------------------------------

Stock Option Plans

  

$.25 – .31

  

30,000

    

$.71 –1.03

  

890,707

    

2.125 –7.75

  

7,499

         

--------------------------------------------------------------------------------

         

928,206

Stock Purchase Warrants

  

$0.01

  

923,527

    

$0.20

  

1,075,000

    

$.72 –1.05

  

3,533,880

    

$1.50

  

250,000

         

--------------------------------------------------------------------------------

         

5,782,407

         

--------------------------------------------------------------------------------

Total Convertible Securities

       

6,710,613

         

--------------------------------------------------------------------------------

 

Securities Entitled to Registration Rights

 

In addition to the securities covered by the Company’s Form S-3 Registration
Statement filed on November 1, 2002, the following securities are covered by
registration rights:

 

  (i)   An aggregate of 1,828,359 shares issued to the University of
Massachusetts Medical School.

 

  (ii)   An aggregate of 1,475,000 shares issuable upon exercise of warrants
issued to investment banking and financial public relations firms.

 

  (iii)   Cappello and assignee warrants – aggregate of 1,413,880 shares



--------------------------------------------------------------------------------

Commitments to Issue Additional Shares of Common Stock

 

The Company has reached an agreement in principle with Rip Grossman & Associates
to issue that firm 100,000 shares of common stock as its fee in connection with
the University of Massachusetts Medical School transaction

 

The Company has reached an agreement in principle to issue 100,000 shares of
common stock and warrants to purchase an additional 200,000 shares of common
stock to James Skalko under a proposed financial consulting agreement.

 

Schedule 2.1(f)

 

None.

 

Schedule 2.1(g)

 

           

% Ownership

--------------------------------------------------------------------------------

Subsidiaries

           

GGC Pharmaceuticals, Inc.

         

100%

Proceutics, Inc.

  

(inactive)

    

100%

CytRx Animal Health, Inc.

  

(inactive)

    

100%

Custom Adjuvants, Inc.

  

(inactive)

    

100%

Minority Owned Entities (held by GGC Pharmaceuticals)

      

Blizzard Genomics, Inc.

         

  40%

Psynomics, Inc.

         

    5%

 

Schedule 2.1(h)

 

None.

 

Schedule 2.1(i)

 

As described in the Company’s Form 10-Q for the quarter ended March 31, 2003,
the Company has committed to expend certain sums to sponsor research and
development work at the University of Massachusetts Medical School.

 

Schedule 2.1(j)

 

None.

 

Schedule 2.1(k)

 

The Company continues to remain liable on its lease of the Company’s prior
headquarters office space in Norcross, Georgia.



--------------------------------------------------------------------------------

 

Schedule 2.1(l)

 

None.

 

Schedule 2.1(m)

 

None.

 

Schedule 2.1(n)

 

None.

 

Schedule 2.1(o)

 

None.

 

Schedule 2.1(p)

 

Cappello Capital Corp. and Cardinal Securities are serving as placement agents
and will receive cash fees and warrants in connection with this transaction.

 

Schedule 2.1(r)

 

Registered domain name – www.CytRx.com

 

License Agreements

 

Vical Incorporated

Merck & Co., Inc.

Carnegie Institution

University of Massachusetts Medical School

(seven license agreements covering pending and provisional patent applications)

 

Trademarks, Patents and Patent Applications

 

See Exhibit A to Schedule 2.1(r).

 

Schedule 2.1(s)

 

None.

 

Schedule 2.1(u)

 

The Company has entered into the following agreements that will be filed with
the Commission in the Company’s Form 10-Q for the quarter ended June 30, 2003:

 

  (i)   A series of license agreements with the University of Massachusetts
Medical School.



--------------------------------------------------------------------------------

  (ii)   Investment Banking Agreement with Cappello Capital Group.

 

  (iii)   Investment Banking Agreement with J.P. Turner & Co.

 

  (iv)   Investment Banking Agreement with Rockwell Asset Management.

 

  (v)   Investment Banking Agreement with Cardinal Securities.

 

Schedule 2.1(v)

 

Professional Services Agreement between the Company and the Kriegsman Group

 

Employment Agreement between the Company and Steven A. Kriegsman

 

Investment Banking Agreement with Cappello Capital Corp.

 

Schedule 2.1(x)

 

Notice of issuance of the Company’s shares required to be delivered to Nasdaq
prior to closing of transaction will be delivered after closing.

 

Schedule 2.1(y)

 

None.

 

Schedule 2.1(z)

 

In April and May 2003, the Company issued a total of 1,828,359 shares of common
stock to the University of Massachusetts Medical School.

 

In April 2003, the Company issued a warrant to purchase 400,000 shares of common
stock to J.P. Turner & Co.

 

In April 2003, the Company issued a warrant to purchase 400,000 shares of common
stock to Rockwell Asset Management.

 

In May 2003, the Company issued 25,000 shares of common stock to Troy & Gould.

 

Between April 1, 2003 and May 27, 2003, the Company issued a total of 325,470
shares of common stock pursuant to the exercise of outstanding options and
warrants.



--------------------------------------------------------------------------------

 

EXHIBIT A

 

K-S

Matter

No.

--------------------------------------------------------------------------------

  

Client No.

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

 

Filing

Date

--------------------------------------------------------------------------------

  

Appl. Serial No.

--------------------------------------------------------------------------------

  

Issue Date

--------------------------------------------------------------------------------

    

Patent No.

--------------------------------------------------------------------------------

216026

  

19720-0035

  

US

  

Method of Stimulating the Immune System

 

06/12/1991

  

107,358

  

08/10/1993

    

5,234,683

216034

  

19720-0043CA

  

Canada

  

Improved Fibrinolytic Composition

 

05/13/1987

  

537,052

  

03/24/1992

    

1,297,792

216043

  

19720-0051IL

  

Israel

  

Improved Fibrinolytic Composition

 

05/14/1987

  

82519

  

08/26/1992

    

P/82519

216044

  

19720-0052

  

US

  

Improved Fibrinolytic Composition

 

05/07/1987

  

07/045,459

  

01/31/1989

    

4,801,452

              

Combination with fibrinolytic

                    

216046

  

19720-0053

  

US

  

Improved Fibrinolytic Composition—Treating Tumors

 

12/21/1987

  

07/136,034

  

10/10/1989

    

4,873,083

216054

  

19720-0057

  

US

  

An Improved Method for Treating Burns

 

12/29/1988

  

07/291,925

  

11/07/1989

    

4,879,109

216055

  

19720-0058

  

US

  

An Improved Method for Treating Sickle Cell Anemia

 

01/13/1989

  

07/297,156

  

06/06/1989

    

4,837,014

216093

  

19720-0077

  

US

  

Antiinfective Compounds and Method of Use

 

06/01/1995

  

08/457,808

  

09/22/1998

    

5,811,088

216113

  

19720-0101

  

US

  

Method of Treating Ischemic Tissue

 

05/11/1990

  

07/522,193

  

02/18/1992

    

5,089,260

216119

  

19720-0110

  

US

  

Improved Method for Treating Damaged Tissue

 

06/01/1989

  

07/359,903

  

01/30/1990

    

4,897,263



--------------------------------------------------------------------------------

 

216122

 

19720-0112

 

US

  

Method of Treating Tissue Damaged by Reperfusion Injury

  

05/04/1990

 

07/519,005

 

08/20/1991

    

5,041,288

216138

 

19720-0151

 

US

  

Improved Method of Performing Angioplasty Procedures

  

05/03/1990

 

07/518,510

 

05/21/1991

    

5,017,370

216144

 

19720-0162IE

 

Ireland

  

Injectable Pharmaceutical Composition for the Protection of Tissue Damaged by
Ischemia

  

07/23/1992

 

922401

          

216154

 

19720-0186

 

US

  

Method of Delivering Drugs to Damaged or Diseased Tissue

  

05/04/1990

 

07/519,148

 

07/09/1991

    

5,030,448

216225

 

19720-0222

 

US

  

Polyoxypropylene/Polyoxyethelene Copolymers with Improved Biological Activity

  

07/02/1993

 

08/087,136

 

04/18/2000

    

Re. 36,665

216226

 

19720-0223

 

US

  

Polyoxypropylene/Polyoxyethelene Copolymers with Improved Biological Activity

  

08/09/1994

 

08/292,803

 

10/22/1996

    

5,567,859

216231

 

19720-0224

 

US

  

Improved Antiinfective Polyoxypropylene/Polyoxyethelene Copolymers and Methods
of Use

  

06/06/1995

 

08/468,137

 

10/07/1997

    

5,674,911

216232

 

19720-0225

 

US

  

Polyoxypropylene/Polyoxyethelene Copolymers with Improved Biological Activity

  

06/02/1995

 

08/460,192

 

12/09/1997

    

5,696,298

216233

 

19720-0226

 

US

  

Polyoxypropylene/Polyoxyethylene Copolymers with Improved Biological Activity

  

06/03/1996

 

08/657,161

 

11/25/1997

    

5,691,387

216234

 

19720-0227

 

US

  

Polyoxypropylene/Polyoxyethylene Copolymers with Improved Biological Activity

  

07/08/1997

 

08/889,342

 

11/23/1999

    

5,990,241

216235

 

19720-0228

 

US

  

Polyoxypropylene/Polyoxyethylene Copolymers with Improved Biological Activity

  

08/05/1999

 

09/368,855

 

03/19/2002

    

6,359,014

263913

 

19720-0229

 

US

  

Polyoxypropylene/Polyoxyethylene Copolymers with Improved Biological Activity

  

12/14/2001

 

10/017,223

          



--------------------------------------------------------------------------------

 

216263

  

19720-0430JP

  

Japan

  

Improved Fibrinolytic Composition

  

05/08/1987

  

62-503333

  

12/07/1994

  

1891157

216332

  

19720-0500AT

  

Austria

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

E 149 791

216333

  

19720-0500AU

  

Australia

  

Australia—Methods and Compositions for Treatment of Pathological Hydrophobic
Interactions in Biological Fluids

  

07/18/1990

  

48495/90

  

10/11/1993

  

637996

216334

  

19720-0500BE

  

Belgium

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940

216335

  

19720-0500CA

  

Canada

  

Canada—Methods and Compositions for Treatment of Pathological Hydrophobic
Interactions in Biological Fluids

  

12/29/1989

  

2,006,953

       

2,006,953

216336

  

19720-0500CH

  

Switzerland

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940

216337

  

19720-0500DE

  

Germany

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940

216339

  

19720-0500EP

  

EPO

  

EPO—Methods and Compositions for Treatment of Pathological Hydrophobic
Interactions in Biological Fluids

  

08/22/1990

  

90 901 954.9

  

03/12/1997

  

409940

216340

  

19720-0500ES

  

Spain

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940

216342

  

19720-0500FR

  

France

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940

216343

  

19720-0500GB

  

United Kingdom

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940

216345

  

19720-0500IT

  

Italy

  

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

  

08/22/1990

  

90 901 954.9

       

0 409 940



--------------------------------------------------------------------------------

 

216347

  

19720-0500LU

  

Luxembourg

 

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

 

08/22/1990

  

90 901 954.9

         

0 409 940

216348

  

19720-0500NL

  

Netherlands

 

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

 

08/22/1990

  

90 901 954.9

         

0 409 940

216350

  

19720-0500SE

  

Sweden

 

Methods and Compositions for Treatment of Pathological Hydrophobic Interactions
in Biological Fluids

 

08/22/1990

  

90 901 954.9

         

0 409 940

216352

  

19720-0501

  

US

 

Method of Treating Myocardial Damage

 

05/11/1990

  

07/522,168

  

07/02/1991

    

5,028,599

216354

  

19720-0502

  

US

 

Method of Treating Myocardial Damage

 

12/04/1991

  

07/802,331

  

03/30/1993

    

5,198,211

216356

  

19720-0511

  

US

 

Method of Treating Stroke

 

05/11/1990

  

07/522,297

  

09/10/1991

    

5,047,236

216358

  

19720-0513

  

US

 

Method of Treating Stroke

 

12/04/1992

  

07/985,746

  

08/31/1993

    

5,240,702

216359

  

19720-0520

  

US

 

Method of Treating Adult Respiratory Distress Syndrome

 

05/03/1990

  

07/518,348

  

03/05/1991

    

4,997,644

216377

  

19720-0573

  

US

 

Method of Treating Tumors

 

03/24/1995

  

08/409,549

  

07/15/1997

    

5,648,071

216409

  

19720-0613

  

US

 

Methods and Compositions for Reducing MultiDrug Resistance

 

05/19/1995

  

08/445,191

  

10/28/1997

    

5,681,812

216410

  

19720-0614

  

US

 

Methods and Compositions for Reducing MultiDrug Resistance

 

06/07/1995

  

08/480,582

  

07/07/1998

    

5,776,891

216411

  

19720-0615

  

US

 

Methods and Compositions for Reducing MultiDrug Resistance

 

06/07/1995

  

08/474,994

  

01/07/1997

    

5,591,715

216415

  

19720-0620AT

  

Austria

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

  

94 931827.3

                

19720-0620BE

  

Belgium

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

  

94 931827.3

           



--------------------------------------------------------------------------------

 

216414

 

19720-0620CA

 

Canada

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/12/1996

 

2,174,122

            

19720-0620CH

 

Switzerland

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620DE

 

Germany

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620DK

 

Denmark

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

        

216415

 

19720-0620EP

 

EPO

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620ES

 

Spain

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620FR

 

France

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620GB

 

United Kingdom

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620IE

 

Ireland

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

            

19720-0620IT

 

Italy

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

        

216416

 

19720-0620JP

 

Japan

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/15/1996

 

7-512031

        

216417

 

19720-0620KR

 

South Korea

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/15/1996

 

701930-1996

 

06/08/1999

  

218140

   

19720-0620NL

 

Netherlands

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

      

723440

   

19720-0620SE

 

Sweden

 

Therapeutic Delivery Compositions and Methods of Use Thereof

 

04/30/1996

 

94 931827.3

        

 



--------------------------------------------------------------------------------

 

216422

 

19720-0624

 

US

 

Therapeutic Delivery

Compositions and Methods of Use Thereof

  

12/09/1999

 

09/457,771

        

261843

 

19720-0625

 

US

 

Therapeutic Delivery Compositions and Methods of Use Thereof

  

07/31/2001

 

09/919,504

        

262529

 

19720-0626

 

US

 

Therapeutic Delivery Compositions and Methods of Use Thereof

  

08/14/2001

 

09/929,819

        

276833

 

19720-0627WP

 

PCT

 

Therapeutic Delivery Compositions and Methods of Use Thereof

  

07/31/2002

 

PCT/US02/24425

        

216433

 

19720-0650AT

 

Austria

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

 

05/29/2002

  

E218.066

216432

 

19720-0650CA

 

Canada

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

2,196,801

        

216433

 

19720-0650DE

 

Germany

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

 

06/17/2002

  

774974

216433

 

19720-0650EP

 

EPO

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

 

05/29/2002

  

774974

216433

 

19720-0650FR

 

France

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

            

19720-0650IE

 

Ireland

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

 

05/29/2002

  

774974

216433

 

19720-0650IT

 

Italy

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

 

08/14/2002

  

28003BE/2002

216434

 

19720-0650JP

 

Japan

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

8-507368

            

19720-0650SE

 

Sweden

 

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

 

95 929336.6

 

05/29/2002

  

774 974

269291

 

19720-0651EP

 

EPO

 

Novel Vaccine Adjuvant and Vaccine

  

11/23/2001

 

1127904.9

        

 



--------------------------------------------------------------------------------

 

277996

  

19720-0651HK

  

Hong Kong

  

Method for Making Polyoxypropylene/Polyoxyethylene Block Copolymers

  

11/23/2001

  

2106150.1

       

1044890A

216438

  

19720-0652

  

US

  

Novel Vaccine Adjuvant and Vaccine

  

08/09/1995

  

08/513,162

  

7/11/2000

  

6,086,899

216443

  

19720-0657

  

US

  

Novel Vaccine Adjuvant and Vaccine

  

12/28/1998

  

09/221,339

  

11/21/2000

  

6,149,922

216444

  

19720-0658

  

US

  

Novel Vaccine Adjuvant and Vaccine

  

03/21/2000

  

09/532,345

  

7/09/2002

  

6,416,947

271667

  

19720-0659

  

US

  

Novel Vaccine Adjuvant and Vaccine

  

04/02/2002

  

10/115332

         

245350

  

22031-0065AT

  

Austria

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

8/27/1997

  

E 157 259

245351

  

22031-0065AU

  

Australia

  

Improved Adjuvants and Vaccines

  

06/27/1991

  

US91/04716

  

4/24/1995

  

655593

245352

  

22031-0065BE

  

Belgium

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

8/27/1997

  

536302

245354

  

22031-0065CA

  

Canada

  

Improved Adjuvants and Vaccines

  

12/22/1992

  

US91/04716

  

6/12/2001

  

20,860,397

245355

  

22031-0065CH

  

Switzerland

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

8/27/1997

  

536302

245357

  

22031-0065DE

  

Germany

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

8/27/1997

  

536302

245358

  

22031-0065DK

  

Denmark

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

8/27/1997

  

536302

245359

  

22031-0065EP

  

EPO

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

US91/04716

  

8/27/1997

  

536302

245360

  

22031-0065ES

  

Spain

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

8/27/1997

  

536302

 



--------------------------------------------------------------------------------

 

245361

  

22031-0065FR

  

France

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245362

  

22031-0065GB

  

Great Britain

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245363

  

22031-0065GR

  

Greece

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245364

  

22031-0065IE

  

Ireland

  

Improved Adjuvants and Vaccines

  

06/27/1991

  

91 913213.4

  

02/27/2002

    

82178

245366

  

22031-0065IT

  

Italy

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245367

  

22031-0065JP

  

Japan

  

Improved Adjuvants and Vaccines

  

12/28/1992

  

US91/04716

  

11/21/1996

    

2112600

245368

  

22031-0065KR

  

South Korea

  

Improved Adjuvants and Vaccines

  

12/26/1992

  

US91/04716

  

06/08/1999

    

218138

245369

  

22031-0065LU

  

Luxembourg

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245372

  

22031-0065NL

  

Netherlands

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245373

  

22031-0065NZ

  

New Zealand

  

Improved Adjuvants and Vaccines

  

06/26/1991

  

07/544,831

  

06/26/1991

    

238731

245375

  

22031-0065PT

  

Portugal

  

Improved Adjuvants and Vaccines

  

06/27/1991

  

07/544,831

  

09/03/1998

    

98119

245376

  

22031-0065SE

  

Sweden

  

Improved Adjuvants and Vaccines

  

12/21/1992

  

91 913213.4

  

08/27/1997

    

536302

245382

  

22031-0069

  

US

  

Methods and Vaccines Comprising Surface-Active Copolymers

  

04/11/1995

  

08/420,333

  

09/10/1996

    

5,554,372

245415

  

22031-0095

  

US

  

Multiple Emulsions and Methods of Preparation

  

08/16/1994

  

08/291,286

  

04/22/1997

    

5,622,649



--------------------------------------------------------------------------------

 

245416

  

22031-0096

  

US

  

Multiple Emulsions and Methods of Preparation (Oral Vaccines)

  

01/20/1995

  

08/376,088

  

03/23/1999

  

5,885,590

245508

  

22170-0100CA

  

Canada

  

Biologically Active Copolymers

  

06/18/1986

  

745,917

  

02/05/1991

  

1,279,822

245510

  

22170-0100CL

  

Chile

  

Biologically Active Copolymers

  

07/07/1986

  

465-86

  

09/22/1989

  

36564

245512

  

22170-0100DE

  

Germany

  

Use of Biologically Active Copolymers for the Manufacture of a Medicament for
Stimulating the Growth of an Animal

  

02/16/1987

  

86 904 533.6

  

08/28/1991

  

0 228 448

245515

  

22170-0100ES

  

Spain

  

Biologically Active Copolymers

  

07/07/1986

  

86 904 533.6

  

11/03/1987

  

556.216(3)

245517

  

22170-0100FR

  

France

  

Use of Biologically Active Copolymers for the Manufacture of a Medicament for
Stimulating the Growth of an Animal

  

02/16/1987

  

86 904 533.6

  

08/28/1991

  

0 228 448

245518

  

22170-0100GB

  

United Kingdom

  

Use of Biologically Active Copolymers for the Manufacture of a Medicament for
Stimulating the Growth of an Animal

  

02/16/1987

  

86 904 533.6

  

08/28/1991

  

0 228 448

245526

  

22170-0100MX

  

Mexico

  

Biologically Active Copolymers

  

07/14/1986

  

3119

  

10/03/1994

  

176179

245527

  

22170-0100NL

  

Netherlands

  

Use of Biologically Active Copolymers for the Manufacture of a Medicament for
Stimulating the Growth of an Animal

  

02/16/1987

  

86 904 533.6

  

08/28/1991

  

0 228 448

245550

  

22170-0105

  

US

  

Biologically-Active Copolymers

  

10/09/1987

  

07/107,358

  

05/19/1992

  

5,114,708

245564

  

22170-0121

  

US

  

Growth Promoting Compositions and Methods of Use

  

08/20/1996

  

08/700,074

  

10/20/1998

  

5,824,322



--------------------------------------------------------------------------------

 

Trademark

 

Case No.

 

Appln. No.

 

Reg. No.

 

Status

 

Filing Date

 

Reg. Date

 

Country

 

Owner

  

Class

 

Goods

TITERMAX

 

245427

 

557776

 

557776

 

Registered

 

14-Jun-1991

 

14-Jun-1991

 

Australia

 

Cytrx Corporation

  

5

 

Pharmaceutical, veterinary and sanitary preparations and substances; vaccines;
adjuvants; vaccine adjuvants; all included in class 5.

TITERMAX

 

245437

 

765008

 

502465

 

Registered

 

11-Jun-1991

 

11-Jun-1991

 

Benelux

 

Cytrx Corporation

  

5

 

Pharmaceutical, veterinary and sanitary preparations; dietetic substances
adapted for medical use, food for babies; plasters, materials for dressings;
material for stopping teeth, dental wax; disinfectants; preparations for
destroying vermin; fungicides,

TITERMAX

 

245428

 

683649

 

396820

 

Registered

 

11-Jun-1991

 

03-Apr-1992

 

Canada

 

Cytrx Corporation

      

Vaccine adjuvants.

TITERMAX

 

245430

 

VA4157/91

 

VR27591992

 

Registered

 

13-Jun-1991

 

10-Apr-1992

 

Denmark

 

Cytrx Corporation

  

5

 

Vaccine adjuvants.

TITERMAX

 

245431

 

2745/91

 

120566

 

Registered

 

11-Jun-1991

 

20-Jul-1992

 

Finland

 

Cytrx Corporation

  

5

 

Vaccine adjuvants.

TITERMAX

 

245432

 

290827

 

1670592

 

Registered

 

11-Jun-1991

 

11-Jun-1991

 

France

 

Cytrx Corporation

  

5

 

Vaccine adjuvants.

TITERMAX

 

245434

 

2831/91

 

146885

 

Registered

 

11-Jun-1991

 

11-Jun-1991

 

Ireland

 

Cytrx Corporation

  

5

 

Pharmaceutical and veterinary preparations and substances; vaccines and vaccine
adjuvants.

TITERMAX

 

245435

 

MI91C006616

 

626163

 

Registered

 

12-Sep-1991

 

12-Sep-1991

 

Italy

 

Cytrx Corporation

  

5

 

Vaccine adjuvants.

TITERMAX

 

245436

 

3-60821

 

2569276

 

Registered

 

13-Jun-1991

 

31-Aug-1993

 

Japan

 

Cytrx Corporation

  

1

 

Vaccine rejuvants.

TITERMAX

 

245438

 

91-05228

 

250845

 

Registered

 

13-Jun-1991

 

20-Aug-1993

 

Sweden

 

Cytrx Corporation

  

5

 

Vaccines and vaccine adjuvants.

TITERMAX

 

245433

 

1467066

 

1467066

 

Registered

 

12-Jun-1991

 

12-Jun-1991

 

United Kingdom

 

Cytrx Corporation

  

5

 

Pharmaceutical, veterinary and sanitary preparations and substances; vaccines;
adjuvants; vaccine adjuvants; all included in Class 5.

TITERMAX

 

245426

 

74/081640

 

1695189

 

Registered

 

25-Jul-1990

 

16-Jun-1992

 

USA

 

Cytrx Corporation

  

5

 

Vaccine adjuvants.

TITERMAX

 

216489

 

C42176/5WZ

 

2011164

 

Registered

 

04-Jul-1991

 

13-Mar-92

 

Germany

 

Cytrx Corporation

  

5

 

Vaccine adjuvants.